PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/189,971
Filing Date: 22 Jun 2016
Appellant(s): Chen et al.



__________________
Michael S. Tonkinson 
Reg. No. 72,574
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/09/2020
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 5/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


The following ground(s) of rejection are applicable to the appealed claims.
A- 	The Rejections of Independent Claims 1, 18, 19, and 30 Under 35 U.S.C.§ 102 Rely on Clearly Erroneous Findings based on Lee
B. 	The Rejections of Dependent Claims 2-7, 9-11, 14, 20-24, 26-29, and 31Under 35 U.S.C. § 102 Are Improper.
C. 	The Rejections of Dependent Claims 8, 12, 15-17, and 25 Under 35 U.S.C. § 103 Are Improper


Issue #1
Regarding claims 1, 18, 19, and 30, respectively, Appellant argues that the reference, Lee, fails to teach or suggest the limitations   
A- 	“identifying the UL region of the subframe, 
wherein a transmission on resources of the UL region is based at least in part on a timing relationship between the DL region and the UL region; and
 communicating during the DL region and the UL region according to the timing

wherein the timing relationship between the DL region and the UL region comprises a specified minimum time duration for performing same-subframe scheduling of hybrid automatic repeat request (HARQ) feedback for subframes having separate regions for UL and DL communications and is based at least in part on a serving cell that schedules communications during the subframe, and 
wherein a first duration of the DL region and a second duration of the UL region are based at least in part on the specified minimum time duration based on the following reason 

1. 	Reliance on Lee for the "timing relationship between the DL region and the UL region" is clear error 
Lee does not disclose that a transmission on resources of the UL region is based on a
timing relationship.

2. 	Reliance on Lee for the "specified minimum time duration for performing same-subframe scheduling of [HARQ] feedback" is clear error
Lee does not disclose "wherein the timing relationship between the DL region and the UL region comprises a specified minimum time duration for performing same-subframe scheduling of [HARQ] feedback for subframes having separate regions for UL and DL communications and is based at least in part on a serving cell that schedules communications during the subframe,"
Response #1
A-	The Examiner respectfully disagrees for the reasons below:
The Appellant defines, the DL region and the UL region depend on minimum gap ( i.e. timing relationship);see Paragraph 58  of the published specification. 
Examiner notes that the claim terms “timing relationship” is broad and Examiner has applied the broadest reasonable interpretation to the term in that the UL region in the same subframe is used to transmit HARQ ACK for downlink data transmitted in the DL region of the same subframe (hence there is a relationship between the DL region and UL region). Furthermore there is a gap between the DL region and the UL region of the same subframe and the gap is interpreted as the claimed “minimum time duration” (See Fig. 5 and paragraphs 67 and 85). 
Turning to Lee, wherein the reference Lee teaches "identifying the UL region of the subframe” in fig 5, paragraphs 67, and 85, wherein flexible subframe (i.e. the same subframe) comprises the an uplink control information (UC) region (i.e. the UL region), 
 Furthermore The reference Lee discloses  “wherein a transmission on resources of the UL region is based at least in part on a timing relationship between the DL region and the UL region(paragraphs 73and 74 discuss the uplink control information (UC) region is for sending an HARQ (Hybrid automatic repeat request) response ACK/NACK for downlink data in the uplink based on a guard period GP (i.e. a timing relationship),  	                                                                                     	1-	 "communicating during the DL region and the UL region according to the timing relationship” paragraphs 73 and 74 discuss the uplink control information (UC) region is for sending an HARQ (Hybrid automatic repeat request) response ACK/NACK for downlink data in the uplink based on a guard period GP (i.e. a timing relationship), furthermore  lee discloses in   
2-	The reference Lee further  discloses "communicating during the DL region and the UL region according to the timing relationship, wherein the timing relationship between the DL region and the UL region comprises a specified minimum time duration for performing same-subframe  scheduling of hybrid automatic repeat request (HARQ) feedback for subframes having separate regions for UL and DL communications and is based at least in part on a serving cell that schedules communications during the subframe  ,” see fig 5 and paragraph 85discloses separate regions for UL and DL communication (  a downlink control information ( DC ) region with time T1 ; a downlink data ( DD ) with time T2 is allocated as a downlink data ( DD ), a GP region with time T3 and an uplink control information ( UC ) region with time T4), wherein the uplink control information (UC) region is for sending an HARQ (Hybrid automatic repeat request) response ACK/NACK for downlink data in the uplink based on a guard period GP with time T3 (i.e. a timing relationship=  specified minimum time duration) (see paragraphs 73and 74,wherein the base station schedule the resource for communication( see fig. 10 and paragraphs 97and 101), 
Lee discloses “wherein a first duration of the DL region and a second duration of the UL region are based at least in part on the specified minimum time duration", see the fig.5 and paragraph 85, wherein the minimum time duration between the first duration of the DL region and the second duration of the UL region is taught by The time domain T for the flexible subframe :T= T1+ T2+ T3+ T4 .


Issue #2
B. 	Regarding claims  2-7, 9-11, 14, 20-24, 26-29, and 31 , respectively, Appellant argues the claim are allowable since reference lee fails  each feature of the claims 1, 18, 19, and 30.

Response #2
B.	Examiner respectfully disagrees, the reference lee discloses the feature of the independent claims 1, 18, 19, and 30; Furthermore lee discloses the dependent claims 2-7, 9-11, 14, 20-24, 26-29, and 31 , respectively.

Issue #3
C.	 Regarding the 103 rejection , the Appellant argues that the rejections of dependent claims 8, 12, 15-17, and  25 are based on clear error and fail to establish a prima facie case of obviousness at least because these claims each depend from one of independent claims 1, 18, 19, and 30
Response #3
C.	The Examiner respectfully disagrees. Lee discloses all the features claims regarding independent claims 1, 18, 19, and 30, respectively;
 However, lee is silent with respect to the following limitation:
-transmitting UL control message during a subsequent subframe are required by claims 8and 25, respectively.

- wherein a DL hybrid automatic repeat request (HARQ) timing or a UL scheduling timing, or both, for the subframe are different from a DL HARQ timing or a UL scheduling timing for a subsequent subframe or a preceding subframe is required by claim 17
-- wherein the duration of the guard region of the subframe is different from a guard period of a special subframe of a time division duplex (TDD) configured carrier is required by claim 15.
The references Jung, Ji and Wang are the same field of endeavor, wherein the reference Jung teaches the limitation transmitting UL control message during a subsequent subframe are required by claims 8and 25, respectively, in paragraph 38,  the motivation is proper to accommodate asymmetric traffic patterns.
Wherein the reference JI teaches the limitations 
-wherein the timing relationship between the DL region and the UL region is identified using a system information (SI) broadcast, radio resource control (RRC) signaling, or a grant of resources in a DL control message, or any combination thereof is  required by 12 in paragraph 183, the motivation is proper to monitor the amount of uplink and/or downlink traffic.
- wherein a DL hybrid automatic repeat request (HARQ) timing or a UL scheduling timing, or both, for the subframe are different from a DL HARQ timing or a UL scheduling timing for a subsequent subframe or a preceding subframe is required by claim 17, in paragraph 71, the motivation is proper to monitor the amount of uplink and/or downlink traffic.
 wherein the duration of the guard region of the subframe is different from a guard period of a special subframe of a time division duplex (TDD) configured carrier ,in paragraph 42 is required by claim 15, the motivation is proper to effectively improve resource utilization of a system.
Thus the reference lee discloses the feature of the independent claims 1, 18, 19, and 30; Furthermore lee discloses the dependent claims 8, 12, 15-17 and 25 , respectively.

	
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ABDELTIF AJID/Examiner, Art Unit 2478                                                                                                                                                                                                        

Conferees:
/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478                                                                                                                                                                                                        
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.